Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3. 5-13 and 15-20 allowed over prior art.
The following is an examiner’s statement of reasons for allowance:  In light of Applicant Terminal Disclaimer filing and recent amendment, the previous double patenting rejection, 102 and 103 rejection are withdrawn.  In addition, Applicant recent amendment includes adding previously indicated allowable subject matter into independent claim 1, 16 and 19.
The prior art fail to teach the particular limitation in combination with all the other limitations of the claim with respect to claim 1, 16 and 19, evaluate the denseness of small cells within the region in which the mobile terminal locates according to a history that the mobile terminal obtains services from the small cells.
The dependent claims depend on claims 1, 16 and 19, therefore, the dependent 
claims are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones 
/Prenell P Jones/
Examiner, Art Unit 2467 
May 25, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467